Case: 17-50045      Document: 00514197287         Page: 1    Date Filed: 10/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 17-50045                                   FILED
                                  Summary Calendar                           October 16, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHAUN ALAN GLAZE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-181-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Shaun Alan Glaze appeals the 57-month sentence imposed following his
guilty-plea conviction for being a felon in possession of a firearm. Glaze argues
that the district court erred by imposing an enhancement pursuant to U.S.S.G.
§ 2K2.1(b)(6)(B) because the Government failed to proffer sufficient evidence
to establish that he was engaged in drug trafficking.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50045    Document: 00514197287     Page: 2   Date Filed: 10/16/2017


                                 No. 17-50045

      As Glaze’s objection below, which was based upon the firearm’s lack of
proximity to the drugs and drug paraphernalia at issue, failed to alert the
district court sufficiently to his current argument, plain error review applies.
See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
A district court’s determination that a firearm was possessed in connection
with another offense for purposes of § 2K2.1(b)(6)(B) is a factual finding. See
United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). “Questions of fact
capable of resolution by the district court upon proper objection at sentencing
can never constitute plain error.” United States v. Lopez, 923 F.2d 47, 50 (5th
Cir. 1991); accord United States v. Delacruz, 801 F.3d 508, 512 (5th Cir. 2015).
Thus, Glaze necessarily fails to show plain error. See Mondragon-Santiago,
564 F.3d at 361.
      AFFIRMED.




                                       2